Opinion by
Mr. Justice Williams,
The bridge, by the failure of which the plaintiff lost her husband, was over a stream that had been designated by law as the line between the counties of Wayne and Pike. The road running over it connected the township of Palmyra, Pike county, ■with the borough of Hawley in Wayne county. A pier near the middle of the stream was recognized as the boundary between them and each district built and maintained the bridge from its shore to this pier under an agreement with each other. The accident happened at the Palmyra end of the bridge. The township denies its liability on the ground that the Act of June 13, 1836, sec. 46, provides a mode for building bridges over streams upon the line between two counties which must be pursued. This is true if the bridge is to be built at the expense *444of the adjoining counties as a county bridge, but not otherwise. It is competent for the people of the respective townships to build the bridge themselves, and when they divide the bridge at a fixed point, each may build and keep in repair so much of the structure as lies within the township, as any other township road or bridge is built and repaired. Where this is done, as in the case before us, each township would be liable for the negligence of its own authorities in the care of its own end of the bridge. If this was not so, it might be important for every traveler when approaching such a bridge to leave his team and make a journey to the county seat to examine into the legality of the proceedings under which the bridge had been erected, before venturing himself upon it. The question of negligence was for the jury, and was properly submitted to them. So also was the question of contributory negligence on the part of the deceased. The case was well tried by the learned judge of the court below, and the judgment is affirmed.